DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 1 is directed to a recombinant cDNA molecule that encodes the full-length, infectious antigenomic (+) RNA strand of measles virus (MV) (e.g., Schwartz or Moraten strain (claim 8)), further comprising an additional transcription unit (ATU) (e.g., located between the P and M genes (claim 7)) that contains a heterologous DNA sequence encoding a human telomerase reverse transcriptase (hTERT) protein devoid of telomerase catalytic activity and of a nucleolar localization signal, and fused at its N-terminus with a protein (e.g., ubiquitin or a chaperone protein (claim 5)) enhancing addressing of the hTERT protein to proteasome.  The hTERT protein contains a mutation of amino acids 867-869 (VDD) (claim 2) or a deletion of 1 to 12 amino acids upstream and/or downstream of amino acids 867-869 (VDD) (claim 3) for inactivation of its catalytic activity, and a deletion of at least amino acids 1-23 for rendering hTERT devoid of a nucleolar localization signal (claim 4).  In one embodiment, the molecule encodes SEQ ID NO: 15, which corresponds to ΔhTERT fused to ubiquitin (claim 6).  “ΔhTERT” is SEQ ID NO: 7, which is wild-type hTERT SEQ ID NO: 2 lacking amino acids 1-47.  
Also claimed is a plasmid comprising the cDNA molecule described above (claim 9).  Specifically, the cDNA molecule is placed under control of a heterologous expression control sequence (e.g., T7 promoter and terminator sequences) and optionally further comprising at its 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 10, 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase "preferably", in claims 2 and 10, renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claim 3 is also rejected because it depends from claim 2.
Claims 2-4 and 17 recite amino acid positions without a reference sequence identifier.  Without a reference identifier one would not know how to locate the amino acid positions.  The metes and bounds of the claims cannot be determined.
Claim 15 lacks proper antecedent basis for administration of a plasmid in claim 16.  Claim 16 is directed to a method involving administration of a composition comprising viral particles rescued from a plasmid in a helper-cell based rescue system.  Claim 15 indicates that 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Langlade Demoyen et al. (WO 2015/063117, “Langlade Demoyen”, published May 7, 2015, .  
Langlade Demoyen discloses vectors, such as measles virus, comprising INVAC-1, which is plasmid expression vector encoding a human ubiquitin fused to the N-terminus of hTERT devoid of telomerase catalytic activity by deletion of VDD (aa 867-869, or additional 1-2 aa upstream or downstream) and devoid of a nucleolar localization signal by deletion of aa 1-23 or 1-47 (see Figure 2A, claims 1-10, and page 30, lines 29-30) (claims 2-5, 17).  A telomerase that is devoid of catalytic activity does not have immortalizing activity, and deletion of the nucleolar localization signal prevents its transfer to the nucleolus; both are described as safety locks (see page 23, lines 22-25).  Langlade Demoyen’s SEQ ID NO: 12 is an identical match for Applicant’s SEQ ID NO: 15 in length and content (claim 6).  Also disclosed are methods of preventing or treating a tumor in a patient by targeting cells that overexpress telomerase such as dysplasia cells, tumor cells, or cell infected by an oncovirus (see claim 27) (claim 18).  Langlade Demoyen does not suggest the use of an ATU, nor the rescue of viruses and their use in the methods of preventing or treating a tumor.
Tangy discloses a cDNA molecule encoding the nucleotide sequence of the full length antigenome (+) RNA strand of MV, Schwarz or Moraten strain (see abstract and col. 3, lines 20-22) (claim 8).  The cDNA molecule further comprises an additional transcription unit located between the P and M genes of the virus that comprises an antigen or epitope (see col. 5, lines 41-59) (claim 7).  In one exemplification, a plasmid comprises the cDNA with the ATU, along with T7 RNA polymerase, such as pTM-MVSchw, No. I-2339 (see col. 6, lines 3-21) (claims 9-11). Additional features of plasmid constructs are disclosed in col. 3, lines 27-67) (claim 10).  Also (claim 12).
It would have been obvious to use Tangy’s MV plus ATU vector construct as the MV vector generally suggested by Demoyen for the INVAC-1 sequence, as well as using the rescued viruses for Demoyen’s method of treatment, with a reasonable expectation of success (claims 1, 13 and 16).  Although Demoyen’s teaching is directed to DNA vaccination for cost and labor purposes (see page 2, lines 11-15), one would have been motivated in view of Tangy’s disclosure that MV expressing a heterologous antigen not only protects against MV, but also the pathogen from which the antigen is derived, in addition to the advantage that an ATU allows for a more efficient expression of the heterologous sequence carried by the plasmid (see cols. 5-6, bridging paragraph).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Shan Lu (Current Opinion in Immunology, 2009, 21:346-351) teaches that heterologous prime-boost, such as DNA-protein, or DNA-viral vector, can be more immunogenic than homologous prime-boost (see abstract and entire document).  While such a strategy has been shown to be more immunogenic for certain viruses and combinations of vaccine types, it does not teach or fairly suggest heterologous prime-boost (speaking to instant claim 15) of compositions such as those taught by Langlade Demoyen and Tangy with a reasonable expectation of success, since proving such a synergistic type of effect is demonstrated by Cancer Immunology, Immunotherapy, 2019, 68:533-544).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648